Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 7/7/22, Applicant amended claims 1, 8, and 15, canceled claims 5, 12, and 18, and added no new claims.  Claims 1-4, 6-11, 13-17, and 19-20 are presented for examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for solving a cold-start problem of content item selection in a digital transaction management platform: selecting, by the centralized document system, one of a plurality of machine-learned models based on a set of interactions by the user with displayed content items within the centralized document system, the set of interactions including the identified interaction taken by the user with the first content item, each machine- learned model configured to select content items based on user interactions and user characteristics, wherein selecting one of the plurality of machine-learned models comprises: determining a predictive performance of each of the plurality of machine-learned models based on the set of interactions by the user with displayed content items within the centralized document system; and selecting a best performing machine-learned model of the plurality of machine- learned models.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for solving a cold-start problem of content item selection in a digital transaction management platform.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Roberts et al (US 20150324454) teaches a document processing platform taking user input developing a user profile containing information about an entity and displaying searched documents mentioning the entity obtained using an algorithm, does not teach selecting from a plurality of machine learning models that determine a predictive performance of each of said models using interactions with a user (paragraphs 0006, 0011, 0138); 
	Dean et al (US 20110179118) teaches identifying entities performing similar tasks on documents and user profiles and creates a shared communication space for the entities for sharing documents etc., does not teach selecting from a plurality of machine learning models that determine a predictive performance of each of said models using interactions with a user (paragraphs 0004, 0011-0018 figure 1); and 
	Shanahan et al (US 20050022114) teaches a meta-document server enriching document content with personality identifiers, does not teach selecting from a plurality of machine learning models that determine a predictive performance of each of said models using interactions with a user (paragraphs 0013, 0132, 0227-0241, 0362 figure 17).

Responses to Applicant’s Remarks
	Regarding rejections under 35 U.S.C. 102 of claims 1, 3-4, 8, 10-11, 13-15, 17 by Yee and rejections of claims 2, 9, and 16 under 35 U.S.C. 103 by Yee in view of Bress, Applicant’s amendments incorporating subject matter from dependent claims 5, 12, and 18, respectively into claims 1, 8, and 15, overcome Yee’s teachings.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        8/30/22